Name: Council Regulation (EEC) No 1118/89 of 27 April 1989 fixing the guide price and the intervention price for adult bovine animals for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 29 . 4 . 89 Official Journal of the European Communities No L 118 / 11 COUNCIL REGULATION (EEC) No 1118/ 89 of 27 April 1989 fixing the guide price and the intervention price for adult bovine animals for the 1989/90 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Regulation (EEC) No 805 / 68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 571 / 89 ( 2), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia at ensuring a fair standard of living for the agricultural community , at guaranteeing the availability of supplies and at ensuring that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regulation (EEC) No 805 / 68 ; Whereas , in accordance with Regulation (EEC) No 805 / 68 , the Community scale for the classification of carcases of adult bovine animals, established under Regulation (EEC) No 1208/ 81 (6 ), is applicable for buying in; whereas it is therefore appropriate to fix the intervention price per 100 kilograms carcase weight for the categories of animal eligible for intervention by referring to a reference quality defined in accordance with the said scale; whereas , in addition, since these are increasingly comparable in terms of their trade value , a single intervention price should be fixed for the said categories of animal and it should be maintained at the level laid down for the previous marketing year, HAS ADOPTED THIS REGULATION: Article 1 For the 1989 /90 marketing year , the guide price for adult bovine animals shall be ECU 205,02 per 100 kilograms liveweight . Article 2 For the 1989 / 90 marketing year , the intervention price shall be ECU 344 per 100 kilograms carcase weight for the carcases ofmale animals ofClass R 3 of the Community scale for the classification of adult bovine animals laid down by Regulation (EEC) No 1208 / 81 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journals of the European Communities. It shall apply from the beginning of the 1989 / 90 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA H OJ No L 148 , 28 . 6 . 1968 , p. 24 ; (2 ) OJ No L 61..4 . 3 . 1989 , p. 43 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 43 . ( 4 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal ). { s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( 6 ) OJ No L 123 , 7 . 5 . 1981 , p. 3 .